DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Information Disclosure Statement
The IDS 09/22/2022 filed have been considered.

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
With regards to the argument put forth in the aforementioned arguments/remarks, the examiner respectfully disagrees. 
Applicant contends that substitution of D2's concave mirrors for the mirrors of D1 (disclosed as reflective LCoS) would render D1 inoperable. The Office disagrees. No substitution is performed; rather, D2 teaches that optical arrangements analogous with that of D1 may include concave mirrors (fig. 3a; 234). It would have been obvious to utilize such concave mirrors (or in this case a curved reflective structure) in the optical arrangement of D1 for the purpose of improving focus and clarity of the image. In any case, D2 provides polarization rotation (236) alongside the concave mirror (234), such that one of ordinary skill in the art would have all the information and features required to ensure correct polarization of the display light.
As such the rejection is believed to be proper and has been repeated below to include the amendments and new claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (WO 2010057272) hereto after referred to as D1, and further in view of Poon (US 20160041390) hereto after referred to as D2.

With regard to claim 1, D1 teaches a light projector, in at least pg.1 first sentence and fig 1; comprising: a polarizing beam splitter (Pg. 3, ln 13) configured to receive unpolarized light from the image generator and to split it into a first path and a second path by reflecting linearly polarized light of a first orientation and transmitting linearly polarized light of a second orientation (Pg. 3, Ln. 15-17), wherein the first orientation (20) is orthogonal to the second orientation (16); a first optical arrangement (22) configured to receive light from the beam splitter in the first path (20) so that light is reflected, focused and directed back towards the beam splitter; and a second optical arrangement (18) configured to receive light from the beam splitter in the second path so that light is reflected, focused and directed back towards the beam splitter, wherein the first and second optical arrangements comprise first (22) and second (18) mirrors; wherein the polarizing beam splitter is configured to receive and combine light from the first (20) and second (26) optical arrangements so that the combined light, which is unpolarized, is provided to an exit pupil (28), and wherein the first (22) and second (18) optical arrangements are angled relative to one another so that the image from the first path is aligned with the image from the second path (24 and 26 combine).
	D1 fails to expressly disclose a light source (pg. 3. Ln. 19) a single image generator configured to provide an image with unpolarized light; an augmented reality headset, first and second quarter-wave plates respectively so that light encounters the first and second quarter-wave plates twice in the first and second paths; and wherein the first and second optical arrangements comprise concave mirrors.
	In a related endeavor, D2 teaches a head mounted display, in at least figure 3a; a single image generator (223) configured to provide an image with unpolarized light; wherein the first and second optical arrangements comprise concave mirrors (234), comprising first and second quarter-wave plates ([0045]) respectively so that light encounters the first and second quarter-wave plates twice in the first and second paths.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the headset, waveplates and curved shape of the reflective mirror elements of D2 for the purpose of incorporating a mini light projector into a head mounted display that has phase shifting optics and greater brightness.

With regard to claim 6, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a light projector, in at least the abstract; wherein the image generator is a LED array

With regard to claim 7, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a light projector, in at least figure 1 (2d) and figure 2 (3d); wherein the beam splitter (14) is a rectangular cuboid comprising a top face, a bottom face, and four side faces, wherein the first optical arrangement, the second optical arrangement, the exit pupil and the image generator are attached to respective side faces.

With regard to claim 8, D1 teaches  an augmented reality comprising: a light projector, in at least figure 1; a polarizing beam splitter (Pg. 3, ln 13) configured to receive unpolarized light from the image generator and to split it into a first path and a second path by reflecting linearly polarized light of a first orientation and transmitting linearly polarized light of a second orientation (Pg. 3, Ln. 15-17), wherein the first orientation (20) is orthogonal to the second orientation (16); a first optical arrangement (22) configured to receive light from the beam splitter in the first path (20) so that light is reflected, focused and directed back towards the beam splitter; and a second optical arrangement (18) configured to receive light from the beam splitter in the second path so that light is reflected, focused and directed back towards the beam splitter, wherein the first and second optical arrangements comprise first (22) and second (18) mirrors; wherein the polarizing beam splitter is configured to receive and combine light from the first (20) and second (26) optical arrangements so that the combined light, which is unpolarized, is provided to an exit pupil (28), and wherein the first (22) and second (18) optical arrangements are angled relative to one another so that the image from the first path is aligned with the image from the second path (24 and 26 combine).
D1 fails to expressly disclose, an image generator configured to provide an image with unpolarized light; first and second quarter-wave plates respectively so that light encounters the first and second quarter-wave plates twice in the first and second paths; and wherein the first and second optical arrangements comprise concave mirrors, a power source configured to supply electrical energy to the light projector; a waveguide configured to receive light from the light projector exit pupil and to couple it towards a viewer; and a mounting adapted to fit on the viewer's head.
	In a related endeavor, D2 teaches an augmented reality headset (abstract) comprising: in at least figures 1 and 3a; an image generator (223) configured to provide an image with unpolarized light; wherein the first and second optical arrangements comprise concave mirrors (234), comprising first and second quarter-wave plates ([0045]) respectively so that light encounters the first and second quarter-wave plates twice in the first and second paths; a power source (fig. 2a, 2b; 239) configured to supply electrical energy to the light projector (223); a waveguide (123) configured to receive light from the light projector (223) exit pupil (125) and to couple it towards a viewer; and a mounting adapted to fit on the viewer's head (fig. 1).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the headset of D2 for the purpose of better delivering an image to the viewer.

With regard to claim 9, D1 teaches a method of assembling a light projector, in at least pg.1 first sentence and fig 1; comprising: a polarizing beam splitter (Pg. 3, ln 13) configured to receive unpolarized light from the image generator and to split it into a first path and a second path by reflecting linearly polarized light of a first orientation and transmitting linearly polarized light of a second orientation (Pg. 3, Ln. 15-17), wherein the first orientation (20) is orthogonal to the second orientation (16); a first optical arrangement (22) configured to receive light from the beam splitter in the first path (20) so that light is reflected, focused and directed back towards the beam splitter; and a second optical arrangement (18) configured to receive light from the beam splitter in the second path so that light is reflected, focused and directed back towards the beam splitter, wherein the first and second optical arrangements comprise first (22) and second (18) mirrors; wherein the polarizing beam splitter is configured to receive and combine light from the first (20) and second (26) optical arrangements so that the combined light, which is unpolarized, is provided to an exit pupil (28), and wherein the first (22) and second (18) optical arrangements are angled relative to one another so that the image from the first path is aligned with the image from the second path (24 and 26 combine).
	D1 fails to expressly disclose an augmented reality headset, an image generator configured to provide an image with unpolarized light; first and second quarter-wave plates respectively so that light encounters the first and second quarter-wave plates twice in the first and second paths; and wherein the first and second optical arrangements comprise concave mirrors.
	In a related endeavor, D2 teaches a head mounted display, in at least figure 3a; an image generator (223) configured to provide an image with unpolarized light; wherein the first and second optical arrangements comprise concave mirrors (234), comprising first and second quarter-wave plates ([0045]) respectively so that light encounters the first and second quarter-wave plates twice in the first and second paths.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of D1 with the headset, waveplates and curved shape of the reflective mirror elements of D2 for the purpose of incorporating a mini light projector into a head mounted display that has phase shifting optics and greater brightness.

With regard to claim 10, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches a light projector, in at least the abstract; wherein the image generator is a LED array

With regard to claim 11, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 further teaches a light projector, in at least figure 1 (2d) and figure 2 (3d); wherein the beam splitter (14) is a rectangular cuboid comprising a top face, a bottom face, and four side faces, wherein the first optical arrangement, the second optical arrangement, the exit pupil and the image generator are attached to respective side faces.

With regard to claim 12, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 further teaches a light projector, in at least the abstract; wherein the image generator is a LED array

With regard to claim 13, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 further teaches a light projector, in at least figure 1 (2d) and figure 2 (3d); wherein the beam splitter (14) is a rectangular cuboid comprising a top face, a bottom face, and four side faces, wherein the first optical arrangement, the second optical arrangement, the exit pupil and the image generator are attached to respective side faces.

With regard to claim 14, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 further teaches a light projector, in at least (abstract); wherein the mounting comprises a headset.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, and further in view of  Maimone (US 20210223549) hereto after referred to as D3.

With regard to claim 15, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, However D1 in view of D2 fail to expressly disclose wherein the single image generator is a micro LED array.
In a related endeavor, D3 teaches and optical assembly utilizing holographic optics for a folded optical path, in at least ([0059]), wherein the single image generator is a micro LED array.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inventions of D1 in view of D2 with the micro LED array image generator of D3 for the purpose of better brightness whilst maintaining miniaturization.

With regard to claim 16, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein D1 in view of D2 fail to expressly disclose the single image generator is a micro LED array.
In a related endeavor, D3 teaches and optical assembly utilizing holographic optics for a folded optical path, in at least ([0059]), wherein the single image generator is a micro LED array.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inventions of D1 in view of D2 with the micro LED array image generator of D3 for the purpose of better brightness whilst maintaining miniaturization.

With regard to claim 17, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein D1 in view of D2 fail to expressly disclose providing the single image generator comprises providing a micro LED array to provide the image with unpolarized light.
In a related endeavor, D3 teaches and optical assembly utilizing holographic optics for a folded optical path, in at least ([0059]), providing the single image generator comprises providing a micro LED array to provide the image with unpolarized light.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inventions of D1 in view of D2 with the micro LED array image generator of D3 for the purpose of better brightness whilst maintaining miniaturization.

With regard to claim 18, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein each of the first and second concave mirrors is a spherical mirror.
In a related endeavor, D3 teaches and optical assembly utilizing holographic optics for a folded optical path, in at least ([0181]), wherein each of the first and second concave mirrors is a spherical mirror.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inventions of D1 in view of D2 with spherical mirror of D3 for the purpose of better focusing light to a point.

With regard to claim 19, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 8, wherein each of the first and second concave mirrors is a spherical mirror.
In a related endeavor, D3 teaches and optical assembly utilizing holographic optics for a folded optical path, in at least ([0181]), wherein each of the first and second concave mirrors is a spherical mirror.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inventions of D1 in view of D2 with spherical mirror of D3 for the purpose of better focusing light to a point.

With regard to claim 20, D1 in view of D2 teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 9, wherein arranging first and second optical arrangements comprises arranging first and second spherical mirrors for the first and second concave mirrors.
In a related endeavor, D3 teaches and optical assembly utilizing holographic optics for a folded optical path, in at least ([0181]), wherein arranging first and second optical arrangements comprises arranging first and second spherical mirrors for the first and second concave mirrors.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the inventions of D1 in view of D2 with spherical mirror of D3 for the purpose of better focusing light to a point.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872